Title: From Benjamin Franklin to the Marquis de Castries, 31 August 1782
From: Franklin, Benjamin
To: Castries, Charles-Eugène-Gabriel de La Croix, marquis de


Sir
Passy Augt. 31. 1782
If there is nothing improper in the Requests made by Mr Williams in the enclos’d Letter, I beg leave to recommend them to your Excellency’s favourable Attention. With great Respect, I am, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
Marquis de Castries
 
Notation: R [Repondu] le 8. 7bre. 1782. / [audela ?] 1er 7bre v. la f. du même jour et la lettre ecrite à M Clouet
